 


109 HR 2283 IH: To provide for the extension of the New Jersey Coastal Heritage Trail into the Township of Woodbridge, New Jersey.
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2283 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Ferguson introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the extension of the New Jersey Coastal Heritage Trail into the Township of Woodbridge, New Jersey. 
 
 
1.Extension of New Jersey Coastal Heritage TrailThe second sentence of section 2 of Public Law 100–515 (102 Stat. 2563; 16 U.S.C. 1244 note) is amended by inserting including sites in the Township of Woodbridge, New Jersey, after the words cultural sites. 
 
